Title: From John Adams to John Quincy Adams, 23 September 1819
From: Adams, John
To: Adams, John Quincy


				
					
					September 23, 1819
				
				Know all Men by these Presents, that I John Adams of Quincy in the County of Norfolk, Esquire, in Consideration of one dollar to me paid by my Son John Quincy Adams of Boston in the County of Suffolk, Esquire, the receipt whereof I do hereby acknowledge, and in Consideration of a Bond of the said John Quincy Adams to me, bearing even date with these Presents, and for divers other good and lawful Considerations, do hereby give, grant, sell and convey to the said John Quincy Adams, all that part of the Real Estate of the late Norton Quincy of Quincy Esquire, which was by his last Will and Testament bequeathed to my late wife, Abigail Adams, deceased: and also all those portions of the same Estate, which were conveyed to me, by the following persons Cotton Tufts junior, and Mercy his wife, by their Deed, dated 1. April 1803.Richard Cranch and Mary his wife, by their Deed of 29. March 1802Quincy Thaxter, Thomas Thaxter junior, and his wife, Thomas Loring and his wife, Hannah Thaxter, Elizabeth Thaxter, and Celia Thaxter, by their joint deed of 29 March 1802Stephen Peabody and Elizabeth his wife, by their Deed of 7. August 1802.Being the whole of the Estate of the said Norton Quincy, known by the name of the Mount Wollaston Farm, in Quincy, bounded Westerly on the town Land, and on Land of the late Moses Black Esquire, Northerly on the Creek, and on the Salt Water, Easterly on Land of Samuel Spear, and Salt-Marsh of sundry persons, and Southerly by a line drawn from a Creek, or Arm of the Sea, along by the Town Lands so called, and Salt-Marsh of sundry persons, and across Rocky-Island; or however the same may be otherwise butted or bounded, the whole consisting of three hundred and seventy-five Acres, or thereabouts: together with two lots of Cedar Swamp, in the Town of Randolph containing twelve Acres or thereabouts; and a woodlot of about ten Acres, in the Six Hundred Acres so called.—With all the Lands, Tenements, Hereditaments, and their Appurtenances and Privileges, bequeathed as aforesaid, or in the said Deeds described or contained; excepting such part of a Cedar Swamp, as I and my said wife, Abigail, heretofore conveyed by our Deed to the said Cotton Tufts juniorTo Have and to Hold, the afore-granted Premises, to the said John Quincy Adams, his Heirs and Assigns, to his and their Use and Behoof forever. And I do Covenant with the said John Quincy Adams, his Heirs and Assigns, that I am lawfully seized in Fee of the afore-granted Premises; excepting the one Ninth part of the said Estate, bequeathed as aforesaid to my late wife, Abigail Adams; and which by our joint Deed of 17. August 1803. was conveyed to the said John Quincy Adams, his Heirs and Assigns, in Trust for the use and benefit of my said wife and of me, and of the survivor of us, during said survivor’s natural life, and afterwards to the use of the said John Quincy Adams, his Heirs, and Assigns forever—That the said Premises are free of all Incumbrances, except, as aforesaid; and except a Lease of the said Mount Wollaston Farm, for one year from the first day of April last, to Luther Spear—That I have good Right to sell and convey the same to the said John Quincy Adams, and that I will warrant and defend the same Premises, to the said John Quincy Adams, his Heirs, and Assigns forever, against the lawful Claims and Demands of all Persons.In Witness whereof, I the said John Adams have hereunto set my Hand and Seal, this twenty third day of September, in the year of our Lord one thousand eight hundred and nineteen.
				
					John Adams
				
				
					Signed, Sealed, and delivered, in presence of us.
				Hannah Miller—Edward MillerNorfolk ss. Quincy Sept 23 1819 Then the above named John Adams acknowledged the above instrument by him subscribed to be his free act & Deed BeforeEdward Miller J.P.
			